DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 8/17/21.  These drawings are acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103
Claims 1, 3-4, 6-9, 12-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Xing et al., US 20040081890 (hereinafter, Xing; as cited on the IDS), in view of JP 2003132875 (hereinafter, JP’875; as cited on the IDS).
As to Claim 1:
	Xing discloses a secondary battery (see “Cell 12… a secondary (rechargeable) cell…”, [0026], Fig. 1) comprising:
a positive electrode having a positive-electrode current collector and a positive-electrode active-material layer disposed on the positive-electrode current collector (see “… cathode… active material… current collector… cathode layer 24…”, [0027, 0034], Fig. 1, 8-10);
a negative electrode having a negative-electrode current collector and a negative-electrode active-material layer disposed on the negative-electrode current collector (see “… anode… active material… current collector…”, [0027-0028, 0034], Fig. 1, 8-10);
an electrolyte (see “… Separator film layer 42 is… ionically conductive electrolyte…”, [0029]); and
an insulating tape covering a portion of the positive electrode (see “a protective sleeve 50… around… cathode current collector 26…” [0031], Fig. 1),
wherein the positive-electrode current collector has an exposed section that the positive-electrode active-material layer is not disposed (see Fig. 1-4 – the protective sleeve 50 cover a part the current collector where the active material is not disposed),
at least a portion of the exposed section is covered with the insulating tape (see Fig. 1-4 – the protective sleeve 50 cover a part the current collector where the active material is not disposed),
the insulating tape has a substrate material layer and an adhesive layer (see “protective sleeve 50 is comprised of an outer polymer layer 52 and an inner adhesive layer 54…”, [0031], Figs. 1-4), 
the adhesive layer includes an adhesive agent and an insulating inorganic material (see “… Adhesive 54 is… electrically non-conductive, thermosetting polymer, sealing material… rubber or resin… A silicone material…”, [0032, 0035] – silicone is also an inorganic insulating material), and 
wherein the substrate material layer is has at least one of the group consisting of a polyimide, a polyamide and a poly(amide imide) (see “… Various plastic tapes… forming outer layer 52… polyimide…”, [0031, 0035]),
wherein the thickness of the tape is between 0.0015 to 0.0045 inches or 38 to 114 micrometer ([0031-0032] – combination of the outer layer and the adhesive layer 54).
Xing does not disclose: (a) the claimed thickness range; and (b) the metal compound and its specific particle size/diameter.
Regarding (a) the claimed thickness range:
Even though Xing does not disclose the same claimed range, Xing does disclose a range that overlaps with the claimed range.  Thus, it would have been obvious to a skilled artisan to adjust the thickness range of Xing to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding (b) the metal compound and its specific particle size/diameter:
	In the same field of endeavor, JP’875 also discloses an adhesive layer for an electrode for adhering purpose (Abstract) similar to the adhesive layer of Xing.  JP’875 also discloses the adhesive layer comprises inorganic material such as metal powder or metal oxide that has a particle size in the range of 0.5 to 5 µm (pg. 4-5).
It would have been obvious to a persons skilled in the art at the time of the invention to incorporate the metal oxide with the specific particle size as taught by JP’875 to the adhesive layer of Xing as to improve the safety of the battery by covering the electrode and preventing short circuit  (pg. 4-5).
Additionally, it would have been obvious to a skilled artisan to adjust the range of JP’875 to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 3:
	Xing does not disclose the insulating inorganic material has a particle shape.
JP’875 further discloses that the particle diameter is in the range of 0.5 to 5 µm, which inherently is a spherical shape (pg. 4-5).
	It would have been obvious to a persons skilled in the art at the time of the invention to incorporate the metal oxide with the particle shape as taught by JP’875 to the adhesive layer of Xing as to improve the safety of the battery by covering the electrode and preventing short circuit  (pg. 4-5).
As to Claim 4:
	Xing disclose that the substrate material layer contains a thermosetting polymeric sealing material such as polyimide [0031, 0035].
As to Claim 6:
	Xing discloses that the thickness of the adhesive layer is 	between 0.001 to 0.002 inches or 25 to 50 micrometer [0032].  
Even though Xing does not disclose the same claimed range, Xing does disclose a range that overlaps with the claimed range.  Thus, it would have been obvious to a skilled artisan to adjust the thickness range of Xing to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 7:
	Xing discloses that the thickness of the substrate material layer is 12 to 38 micrometer [0031].
	Even though Xing does not disclose the same claimed range, Xing does disclose a range that overlaps with the claimed range.  Thus, it would have been obvious to a skilled artisan to adjust the thickness range of Xing to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 8:
	Xing discloses a ratio of Tad/Tsb is (25-50 micrometer)/(12-38 micrometer) or 0.7 to 4.1 [0031, 0032].
	Even though Xing does not disclose the same claimed range, Xing does disclose a range that overlaps with the claimed range.  Thus, it would have been obvious to a skilled artisan to adjust the thickness range of Xing to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 10:
	Xing does not disclose the specific shape of the particle.  
JP’875 further discloses that the particle diameter is in the range of 0.5 to 5 µm, which inherently is a spherical shape (pg. 4-5).
	It would have been obvious to a persons skilled in the art at the time of the invention to incorporate the metal oxide with the particle shape as taught by JP’875 to the adhesive layer of Xing as to improve the safety of the battery by covering the electrode and preventing short circuit  (pg. 4-5).
As to Claim 13:
	Xing discloses the insulting layer can be formed of polyimide but does not disclose it forms of polyimide and another resin.
	JP’875 further disclose that the adhesive sheet can be formed using polyimide (pg. 2, 8).
	It would have been obvious to a persons skilled in the art at the time of the invention to incorporate the polyimide as taught by JP’875 to the adhesive layer of Xing as it is known in the art to utilized polyimide to form the adhesive layer  (pg. 2, 8).
As to Claim 16:
	Xing discloses the adhesive layer includes rubber or silicone [0032].
Claims 2, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Xing in view of JP’875, as applied to Claim 1, and further in view of Ohura et al., US 6123799 (hereinafter, Ohura; as cited on the IDS).
As to Claim 2:
	Xing does not disclose the specific amount of the inorganic material in the adhesive layer.
	In the same field of endeavor, Ohura also discloses a multilayer adhesive for adhering and insulating electronics part with each other (Abstract, Col. 1, lines 8-16, lines 19-27, Col. 6, lines 53-67) similar to the adhesive layer of Xing.  Ohura further discloses the layer comprises inorganic material such as metal oxide and further teaches that inorganic material in the adhesive layer can be between 10-300 parts by weight with respect to about 100 parts of weight of the copolymer as the component A (Col. 5, lines 53-63).  The addition of the filler in the disclosed range can achieve better heat conductivity and adhesiveness (Col. 5, lines 53-63).  
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate the inorganic material of modified Xing as taught in the range of Ohura as to achieve better heat conductivity and adhesiveness (Col. 5, lines 53-63). 
Additionally, it would have been obvious to a skilled artisan to adjust the range of Ohura to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 15:
	Xing discloses that the substrate material layer contains a polyimide (see “… Various plastic tapes… forming outer layer 52… polyimide…”, [0031, 0035]), but does not specifically disclose that the specific range amount of polyimide being used.
	Ohura further discloses that the layer can be just polyimide film or 100% mass amount of polyimide (see Example 6, Col. 10, lines 25-48) as to achieve an adhesive layer with the desired characteristics better heat conductivity and adhesiveness (Col. 5, lines 53-63).  
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate a substrate material layer of Xing with the specific amount of polyimide as taught by Ohura as to achieve an adhesive layer with the desired characteristics better heat conductivity and adhesiveness (Col. 5, lines 53-63).  
As to Claim 17:
	Xing discloses the adhesive layer but does not disclose the specific claimed additive.
	Ohura further discloses that the adhesive additive can be added such as a pigment, filler, antioxidant, tackifier, and crosslinking agent as to improve the characteristic such as heat resistance and adhesiveness of the adhesive layer (Col. 5, line 64-Col. 6, line 21).
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate an additive such as a pigment, filler, antioxidant, tackifier, and crosslinking agent to the adhesive layer of Xing as to improve the characteristic such as heat resistance and adhesiveness of the adhesive layer (Col. 5, line 64-Col. 6, line 21).
Claims 5, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable by Xing in view of JP’875, as applied to Claim 1 above, and further in view of Maeda et al., US 20120196172 (hereinafter, Maeda).
As to Claim 5:
	Xing discloses the adhesive layer but does not disclose any electric resistance value.
	In the same field of endeavor, Maeda also discloses a secondary battery with a protective layer 13 disposed on the current collector (Abstract, [0004, 0006, 0008]) similar to that of Xing.  Maeda teaches that it is particularly desirable that the protective layer have a resistance of from 5 to about 100 OMEGA as to ensure battery safety effectively by causing gentle discharge [0111].
	Thus, it would have been obvious to a person skilled in the art at the time of the invention to modify the electrical resistance of Xing as taught by Maeda as to achieve the claimed range as to ensure battery safety effectively by causing gentle discharge [0111].
As to Claim 11:
	Xing discloses the insulating inorganic material but does not disclose the metal compound.
	Maeda discloses that the protective layer contains the powder/particles of inorganic material such as a conductive oxide [0068, 0074, 0075], which facilitates the production of the protective layer that is insulated [0068].  Even though Maeda does not disclose a range of 90 or more than one material, it would have been obvious to a person skilled in the art at the time of the invention to used solely a single type of metal compound (100 percent by mass of one metal compound) or used several of different metal compound to make a mixture as to form the insulating material having the desired insulation property.
Additionally, it would have been obvious to a skilled artisan to adjust the mixture/composition of Maeda to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).

As to Claim 12:
	Xing discloses an insulating layer but does not disclose the insulating material contains a metal oxide.  
	Maeda further discloses that the protective layer contains the powder/particles of inorganic material such as a metal oxide [0068, 0074, 0075], which facilitates the production of the protective layer that is insulated [0068].
Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate an inorganic material such as a metal oxide compound into the protective layer of Xing as taught by Maeda as to facilitate the production of the protective layer that is insulated [0068].
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of JP’875, as applied to Claim 1 above, and further in view of Yang et al., US 20140011060 (hereinafter, Yang).
	Xing discloses the substrate material layer has at least one layer made of polyimide but does not disclose a second layer or another layer between the first substrate material layer and the adhesive layer.
In the same field of endeavor, Yang also discloses a sealing tape 13 to protect the current collector ([0064], Fig. 2a) similar to that of Xing.  Yang further discloses that the sealing tape 13 can be multiple layers comprising polyimide, polypropylene, polyethylene, polyethylene terephthalate or the like, as to prevent short circuit between the electrode and the pouch and also to improve the sealing of the case [0064].
It would have been obvious to a person skilled in the art at the time of the invention to incorporate multiple layer of Xing as taught by Yang having polyimide and other polymer as to prevent short circuit between the electrode and the pouch and also to improve the sealing of the case [0064].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of JP’875, as applied to Claim 1 above, and further in view of Matsushita et al., US 20140120417 (hereinafter, Matsushita).
Xing discloses a positive-electrode lead is electrically connected to the exposed section (see “… protected leads 128… collector material 126…”, [0039], Figs. 8-10),
the positive-electrode lead has an extended section projected from the exposed section and an overlapping section overlapping the exposed section ([0039], Figs. 8-10),
the insulating tape covers at least a portion of the overlapping section ([0039], Figs. 8-10).
In the same field of endeavor, Matsushita also discloses a battery having a protective tape 27 covering the current collector portion ([0052], Fig. 13) similar to that of Xing.  Matsushita discloses a configuration of the protective tape as shown in Figure 13 protruding over the end as to prevent thermal runaway of the battery [0052].
It would have been obvious to a person skilled in the art at the time of the invention to incorporate a protective tape of Xing arranged as taught by Matsushita as to prevent thermal runaway of the battery [0052].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723